Citation Nr: 1033668	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to total disability rating due to individual 
unemployability (TDIU rating). 

REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and LH




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2009, the Board issued a 
decision denying the Veteran's claim.  Thereafter, he appealed to 
the Court of Appeals for Veterans Claims, and in January 2010, a 
Joint Motion for Remand was filed, and the Court ordered that the 
case be remanded to the Board for further consideration.

In August 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the March 2006 rating decision granted 
service connection for PTSD and assigned an initial rating of 30 
percent, effective August 23, 2005.  Thereafter, the Veteran 
appealed with respect to the initially assigned rating.  While 
his appeal was pending, a May 2007 rating decision assigned a 50 
percent evaluation, effective August 23, 2005.  However, as this 
rating is still less than the maximum benefit available, the 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran also submitted additional evidence consisting of a 
July 2010 letter by Dr. BS.  See 38 C.F.R. § 20.1304 (2009).  The 
Board notes that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Board notes that the RO has previously denied this claim, but 
the Veteran reasserted it while his appeal was pending.  Thus, in 
light of Rice, the Board has assumed jurisdiction over this issue 
as indicated on the title page. 


FINDING OF FACT

Service-connected PTSD is manifested by overall severe symptoms 
productive of occupational and social impairment manifested by 
difficulty maintaining sleep, limited social relationships, 
becoming easily frustrated and irritated with others, 
isolationism, dysphoria, constricted and tearful affect, anergia, 
anhedonia, adequate insight, and a GAF score of 50 at the lowest.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no greater, 
for service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in August 2005, prior to the initial unfavorable rating 
decision dated in with respect to his PTSD service connection 
claim.  The Veteran was also sent notice with regard to the 
assignment of disability ratings and effective dates in March 
2006 and September 2006.

With regard to the Veteran's initial rating claim, the Board 
notes that such claims are generally considered to be 
"downstream" issues from the original grant of benefits.  VA's 
General Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the Veteran and of his concomitant 
responsibilities in the development of his claim involving such 
downstream issues is not required when the Veteran was provided 
adequate VCAA notice following receipt of the original claim. 
 See VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007).  In this case, the Veteran has not 
alleged that he has suffered any prejudice as to the lack of pre-
adjudicatory notice as to disability ratings and effective dates.  

Additionally, the Board observes that the notice issued in August 
2005 was fully compliant with the VCAA by informing the Veteran 
of the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claim, and 
his and VA's obligations in providing such evidence for 
consideration.  Thus, with regard to the Veteran's service 
connection claim for PTSD, all VCAA notice requirements were met. 

Additionally, a statement of the case (SOC) or supplemental 
statement of the case (SSOC) constitutes a "readjudication 
decision" that complies with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  As a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield v. Nicholson, 444 F.3d 
1328, 1328 (Fed. Cir. 2006).  In this case, subsequent to the 
notice as to disability ratings and effective dates, the 
Veteran's claim was readjudicated multiple times.

Thus, the Board finds that there has been no prejudice to the 
Veteran, and any defect of notice has not affected the fairness 
of the adjudication on the initial rating or effective date 
issues.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); 
Mayfield v. Nicholson, rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece of 
evidence or information). 

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, Social Security Administration 
(SSA) records, and the reports of March 2006 and April 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claim.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner reviewed the claims 
file, documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in the reports, 
they provided information sufficient in detail and relevance to 
the rating criteria for PTSD to allow for determination of the 
appropriate disability rating.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.


II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected PTSD.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected PTSD is currently evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  The Veteran contends that his symptoms warrant the 
assignment of a higher rating.  

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of the 
phrase "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve only as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Diagnostic 
Code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

During the appeal period, the Veteran was afforded two VA 
examinations, in March 2006 and April 2007.  Additionally, in 
July 2010, he submitted an evaluation by a private psychologist, 
Dr. BS; however, Dr. BS' report does not discuss the Veteran's 
psychiatric symptoms in detail.  

The symptoms at the VA examinations were essentially the same.  
The Veteran has reported difficulty maintaining sleep, becoming 
easily frustrated and irritated with others, including his 
daughter who sometimes lived with him.  He also indicated having 
a good relationship with his grandchild.  The Veteran stated he 
had been married once and been widowed in 1978 and that he dated, 
but never let relationships become serious.  Other social 
relationships included three close friends whom he saw about once 
a week, and activities and interests including fishing, working 
on cars and with electronics, building, going to church, and 
gardening.   

The mental status examinations revealed dysphoria and constricted 
and tearful affect.  The Veteran was oriented, and no deficits in 
speech, memory, or psychomotor activity were noted.  The examiner 
observed logical and coherent thought processes and no evidence 
of hallucinations or delusions.  The Veteran endorsed anergia and 
anhedonia, but denied suicidal or homicidal ideation.  Insight 
was adequate.  The March 2006 examiner stated the Veteran's 
symptoms were moderate, and assigned a GAF of 55.  The April 2007 
examiner assigned a GAF of 50. 

The record reflects that the Veteran receives treatment for PTSD 
regularly and that his award of SSA disability was based, in 
part, on his psychiatric symptoms.  The Board also notes the 
additional symptoms reported by the Veteran and his brother at 
the August 2008 hearing, which included panic attacks.  

The Board observes that the Veteran has been assigned GAF scores 
of 50 and 55.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
social functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  While a GAF 
score is highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the GAF 
scores assigned in a case are not dispositive of whether overall 
improvement has been established; rather, they must be considered 
in light of the actual symptoms of the Veteran's disorder.  See 
38 C.F.R. § 4.126(a).

The Board also notes that the Veteran suffers not only from PTSD 
but also from severe depressive disorder, not otherwise 
specified.  The Board finds that there is an inadequate basis in 
the record upon which to dissociate the Veteran's depression 
symptoms from his PTSD symptoms.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt on 
any issue be resolved in the Veteran's favor, and that such signs 
and symptoms be attributed to the service-connected condition).  
Thus, all psychiatric symptoms reported are considered to be due 
to the Veteran's service-connected PTSD.

After careful consideration of this evidence and affording the 
Veteran all reasonable doubt, the Board assigns an initial rating 
of 70 percent, but no greater, for his service-connected PTSD.  
In making this decision, the Board has contemplated the Veteran's 
limited social relationships and the impact of his psychiatric 
disorders on his occupational functioning.  Further, the Board 
acknowledges that the April 2007 VA examiner assigned a GAF score 
of 50, which is indicative of serious impairment.  Moreover, as 
the Veteran's symptoms at the two examinations were essentially 
the same, the Board affords the benefit of the doubt to the 
Veteran and determines that, the different GAF scores 
notwithstanding, the Veteran's impairment at the earlier 
examination was equivalent to his impairment at the later 
examination.  Therefore, the Board assigns an initial 70 percent 
rating, but not greater, throughout the entire appeal period.   

As indicated, the Board does not find that the Veteran's symptoms 
warrant a 100 percent rating evaluation.  Specifically, although 
he is functionally impaired socially and occupationally, the fact 
that he has some family and friends with whom he has 
relationships and is able to perform some occupational tasks 
belies total occupational and social impairment.  Additionally, 
he does not exhibit symptoms typical of such impairment, such as 
disorientation, loss of memory as to his name and occupation, and 
persistent dangerousness to himself or others.  Thus, the Board 
concludes that the Veteran's disability does not more closely 
approximate a rating in excess of 70 percent.  

Extraschedular consideration

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board 
finds no evidence that the Veteran's service-connected PTSD 
presents such an unusual or exceptional disability picture at any 
time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
His symptoms fall well within the criteria delineated in the 
rating schedule.  Therefore, the Board determines that an 
extraschedular referral due to the Veteran's lack of employment 
is not necessary.  


ORDER

An initial rating of 70 percent, but no greater, for service-
connected PTSD is granted.


REMAND

As indicated in the Introduction, the Board has assumed 
jurisdiction over the Veteran's TDIU claim.  The Board observes 
that with the grant of an initial 70 percent rating above, the 
Veteran now meets the threshold criteria for consideration of a 
TDIU rating.  38 C.F.R. § 4.16 (2009).  However, in order to 
properly adjudicate this claim, the Board finds that a remand is 
necessary for further development.  Specifically, although both 
the March 2006 and April 2007 VA examiners commented on the 
overall impairment of occupational functioning, neither examiner 
fully assessed whether the Veteran is unable to obtain or 
maintain substantially gainful employment due to his service-
connected PTSD symptoms.  Further, a July 2010 opinion from Dr. 
BS indicates that the Veteran is seriously impaired by his 
psychiatric symptoms and because of his PTSD, he is unable to 
obtain employment that pays above the poverty level.  However, 
Dr. BS did not contemplate all relevant factors in assessing 
unemployability as defined by VA regulations.  Therefore, the 
Board determines that the appeal must be remanded so that the 
Veteran can be afforded a VA examination with regard to his claim 
for a TDIU rating.

Accordingly, the case is REMANDED for the following actions:

1.	Perform any development deemed necessary 
with regard to the Veteran's TDIU claim. 

2.	Schedule the Veteran for a VA examination 
to determine the impact that his service-
connected disabilities have on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available for review and the 
examiner's report should reflect that 
such review occurred.  The examiner must 
then elicit from the Veteran and record, 
for clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
Veteran is unable to obtain or maintain 
substantially gainful employment due only 
to his service- connected disability(s), 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders. 

3.	After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's TDIU claim 
should be readjudicated, to include all 
evidence received since the June 2008 
SSOC.  If the claim remains denied, the 
Veteran and his attorney should be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


